Citation Nr: 1041180	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-20 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
depression, and anxiety.

2.  Entitlement to service connection for angina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Board notes that the appellant requested a hearing before a 
decision review officer (DRO) in connection with the current 
claims.  The DRO hearing was scheduled and subsequently held in 
July 2006 at the New Orleans RO.  The appellant testified at that 
time and the hearing transcript is of record.  The Board also 
notes that the appellant requested a video-conference hearing in 
connection with the current claims as well.  The video-conference 
hearing was subsequently scheduled and held in July 2008.  The 
appellant testified at that time and the hearing transcript is of 
record.

This case was previously before the Board in October 2008 when it 
was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder and for angina.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.303 (2010).  In addition, service connection 
may be granted for any disease diagnosed after discharge, when 
all the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
In addition, the law provides that, where a Veteran served ninety 
days or more of active military service, and certain chronic 
diseases become manifest to a degree of 10 percent or more within 
one year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the 
Fourth Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV)); credible supporting evidence that the 
claimed in-service stressor occurred; and a link, established by 
medical evidence, between current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also 
Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy," as established by recognized military 
combat citations or other official records.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, the Veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, in the absence of clear and convincing evidence 
to the contrary, as long as the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA 
determines either that the Veteran did not engage in combat with 
the enemy or that the Veteran did engage in combat, but that the 
alleged stressor is not combat related, the Veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau 
v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).

The occurrence of an event alleged as the "stressor" upon which 
a PTSD diagnosis is based (as opposed to the sufficiency of the 
alleged event to cause PTSD) is an adjudicative determination, 
not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 
97-98 (1993).

The Board notes that, effective July 13, 2010, the regulations 
governing service connection for PTSD were amended to relax the 
adjudicative evidentiary requirements for determining what 
happened in service where the Veteran's claimed stressor is 
related to "a fear of hostile military or terrorist activity 
during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) 
provides that, if a stressor claimed by a Veteran is "related to 
the Veteran's fear of hostile military or terrorist activity," 
and a VA psychiatrist or psychologist (or a psychiatrist or 
psychologist with whom VA has contracted), confirms that the 
claimed stressor is 1) adequate to support a diagnosis of PTSD, 
and 2) that the Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(3).  Moreover, the amendment provides that, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.

In addition to the elements of direct service connection, service 
connection may also be granted on a secondary basis for a 
disability if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a 
service-connected disability aggravates a non-service-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase in 
disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. 
Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the regulation addressing service connection 
for disabilities on a secondary basis, 38 C.F.R. § 3.310, was 
amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 
7, 2006), effective October 10, 2006.  The change was made to 
conform VA regulations to decisions from the Court, specifically 
Allen v. Brown, 7 Vet. App. 439 (1995).  The prior regulation 
addressed whether a service connected disability was the cause of 
a secondary disability.  The Allen decision provides for 
consideration of whether a service-connected disability 
aggravates a non-service-connected disability.  The change in 
regulations includes the holding from Allen in a new section, 38 
C.F.R. § 3.310(b).

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder.  The Veteran reports that he was 
transferred from the "First Segment Army Division at Fort Hood, 
Texas" to the "First and Seventh at the Armored Division."  
The Veteran has reported that he handled dead bodies and body 
parts while in stationed at Fort Dix, New Jersey.  In addition, 
the Veteran stated that he guarded bodies of deceased soldiers 
while they were being transported to LaGuardia Airport, JFK 
Airport, and McGuire Air Force Base.

The Veteran's service treatment records reveal that the Veteran 
was diagnosed with immature personality, chronic, moderate, 
manifested by poor judgment, resentment of authority, impulsive, 
maladaptive behavior in June 1968.  

Post-service VA records dating from September 2003 include 
diagnoses of depression, alcohol dependence, major depressive 
disorder, short term memory loss probably from anxiety,  and 
PTSD.  In a May 2005 note from a VA psychologist, the Veteran was 
noted to be suffering from major depressive disorder and that the 
condition was related to handling dead bodies in service.

At a hearing before a DRO in July 2006 the Veteran reported that 
he received ongoing treatment for anxiety while in service and 
that he first received treatment for a psychiatric disorder after 
service in 1970.  The Veteran reported that he served time in the 
brig for Article 15s and that after he was released from the brig 
he was released from service prior to any further treatment.

At a hearing before the undersigned Veterans Law Judge in July 
2008 the Veteran reported that he was part of a detail that 
guarded caskets of deceased soldiers returning from Vietnam.  He 
indicated that he had observed body parts being picked up in a 
nonchalant manner after the caskets had been overturned by 
protesters.  During the hearing the Veteran's representative 
stated that the Veteran's service records indicated that had 
gotten three Article 15s, two Court Martials, and one Special 
Court Martial for assault.  The Veteran noted that he served 15 
days in the brig for an aggravated assault prior to being 
discharged from the military based upon a mental hygiene 
consultation that diagnosed the Veteran with an immature 
personality, chronic, moderate, manifested by poor judgment, 
resentment of authority, impulsive, mal-adaptive behavior.

The Veteran's service personnel records do not reveal any record 
of the Veteran having served at Fort Dix, New Jersey or having 
worked with a detail assigned to guard deceased soldiers.  

As the examiner in November 2004 did not render an opinion 
regarding the etiology of the Veteran's psychiatric disorder and 
the examiner in April 2005 failed to review the claims file prior 
to rendering an opinion, the Board finds these examinations to be 
inadequate.  The Board notes that once VA undertakes the effort 
to provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such the Board finds that it must 
remand this issue for the Veteran to be afforded an adequate VA 
examination.

The Veteran seeks entitlement to service connection for angina.  
The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any angina.  Upon 
examination at separation from service in May 1968 the Veteran 
was not noted to have any heart disorders.  In the Veteran's 
medical history, the Veteran reported soaking sweats, shortness 
of breath, and pain or pressure in his chest.  The examiner 
indicated that the Veteran had a neuropsychiatric problem such as 
anxiety, alcohol abuse, etc.

In a treatment note dated in October 1993 the Veteran reported 
that he got relief from his chest pain with nitroglycerin and was 
noted to have chest pain of an etiology to be determined.   In 
December 1993 the Veteran was diagnosed with atypical chest pain.  
The Veteran was noted to give an inconsistent history with repeat 
questioning.  The Veteran was found to have no jugular venous 
distention (JVD) and the heart had a regular rate and rhythm 
without murmurs, rubs, or gallops.  An electrocardiogram showed 
symmetric T wave inversions in lead III and aVF with non-specific 
S-t wave changes in the lateral leads and the inferior leads.  A 
stress thallium test was negative and cardiac catheterization was 
negative.  

A Multi Gated Acquisition (MUGA) scan in January 1994 revealed 
normal left ventricular ejection fraction, normal left 
ventricular wall motion, and prominence of the right ventricle 
and outflow tract.

In February 2004 the Veteran was noted to have had a normal 
thallium stress test in December 2003 with no scintigraph 
evidence of pharmacologically inducible myocardial ischemia or 
scar.  The Veteran was noted to have normal left ventricular wall 
motion and normal left ventricular function with LVEF of 57%.  In 
August 2004 the Veteran was diagnosed with atypical chest pain, 
it was noted that coronary artery disease (CAD) must be ruled 
out, and he was noted to have controlled hypertension.

The Veteran underwent a medical stress test in November 2004 that 
revealed mild apical ischemia with LVEF of 63% and normal left 
ventricular wall motion.  The Veteran was noted to have a history 
of chest pains suggestive of angina and a positive stress test 
suggestive of CAD.  Subsequently in November 2004 the Veteran was 
diagnosed with rule out unstable angina, a history of 
hypertension, angina, and chest pain.  Later in November the 
Veteran was diagnosed with unstable angina.

In December 2004 the Veteran was diagnosed with angina with no 
obstructive CAD.  In January 2005 the Veteran was noted to have 
no evidence of obstructive CAD.  The Veteran complained of left 
sided chest pain pressure type.  However, the Veteran was noted 
to be normal cardiac with normal coronaries.  In April 2005 the 
Veteran was diagnosed with unstable angina with no obstructive 
CAD.

At a hearing before a DRO in July 2006, the Veteran testified 
that he has angina attacks that are associated with panic attacks 
during which his heart races, his hands begin to shake, and he 
has difficulty breathing.  The Veteran reported that he has been 
treated consistently for angina since 1970.

In February 2007 the Veteran underwent a Holter monitor study.  
The test revealed a baseline normal sinus rhythm, no significant 
arrhythmias, and rare premature ventricular contractions (PVC's).

In a clinical cardiac treatment note, dated in February 2007, the 
Veteran's history of depression was reported to increase the 
Veteran's likelihood of noncardiac chest pain.

In June 2007 the Veteran was diagnosed with small vessel 
microangiopathic disease and in November 2007 the Veteran's 
medical history was significant for syncope and atypical chest 
pain.  In January 2008 the Veteran underwent a Duplex scan of the 
carotids that revealed no hemodynamically significant narrowing 
of either internal carotid artery.

In the Veteran's testimony at a hearing before the undersigned 
Veterans Law Judge in July 2008, the Veteran reported that he had 
been dealing with angina since service.  The Veteran indicated 
that his angina has been reported to come about due to stressful 
events and as a reaction from the stress.

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to the 
onset and/or etiology of any current heart condition, including 
angina.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a 
medical examination and/or obtain a medical opinion when there 
is:  (1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a disability); 
(2) evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with service; 
and (4) there is not sufficient medical evidence to make a 
decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's service treatment records reveal that the Veteran 
reported soaking sweats, shortness of breath, and pain or 
pressure in his chest during service.  The Veteran reported that 
he has had the symptoms of angina since service and was first 
treated for the condition in 1970.  The Veteran's post service 
records reveal that the Veteran has consistently complained of 
chest pain and that he has been diagnosed as having angina.  As 
such, the Board finds that the Veteran must be afforded a VA 
examination to determine the etiology of the Veteran's unstable 
angina.

Since the claims file is being returned it should be updated to 
include VA treatment records compiled since November 2009.  See 
38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA 
medical records pertaining to the Veteran 
that are dated since November 2009.

2.  Thereafter, schedule the Veteran for a 
VA psychiatric examination.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.

The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in DSM-IV, and if he meets 
such criteria, whether PTSD can be related 
to an inservice stressor or stressors 
established as having occurred during 
active service.   Additionally, the 
examiner should provide an opinion as to 
whether the Veteran's claimed stressor(s) 
is adequate to support a diagnosis of PTSD 
based on a fear of hostile military or 
terrorist activity during service, and 
whether his symptoms are related to the 
claimed stressor(s). 

Regardless of whether the Veteran is 
diagnosed with PTSD, the examiner is 
requested to provide an opinion as to the 
diagnosis, date of onset, and etiology of 
any other psychiatric disorder found to be 
present.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current psychiatric 
disorder had its onset during active 
service or is related to any in-service 
disease or injury.  In that regard, the 
examiner's attention is directed to the 
psychiatric assessment in service as well 
as the various punishments the Veteran 
received in service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
angina or other disorder manifested by 
chest pains found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  The examiner 
should indicate in his/her report whether 
or not the claims file was reviewed.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The examiner should comment on the 
Veteran's report of soaking sweats, 
shortness of breath, and chest pain in-
service, and opine as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any angina or 
other disorder manifested by chest pains 
found to be present is related to or had 
its onset during service.  If not, the 
examiner should opine as to whether it is 
at least as likely as not that any angina 
or other disorder manifested by chest pains 
found to be present is secondary to or 
permanently aggravated by the Veteran's 
psychiatric disorder.  The rationale for 
all opinions expressed should be provided 
in a legible report.

4.  Review the medical opinions obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner 
for completion of the inquiry.

5.  Finally, readjudicate the Veteran's.  
The AMC should consider the amended 
regulations governing service connection 
for PTSD, effective July 13, 2010.  If the 
claims remain denied, provide the Veteran 
with a supplemental statement of the case 
and allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


